Exhibit 10.22
EMS TECHNOLOGIES, INC.
DIRECTOR’S
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made as of __________, between EMS Technologies, Inc., a
Georgia corporation (“Corporation”), and ____________________ (“Director”).
WHEREAS, Director serves as a member of the Board of Directors of the
Corporation and in such capacity is expected to perform a valuable service; and
WHEREAS, the Corporation’s Bylaws (the “Bylaws”) provide for the indemnification
of the directors of the Corporation pursuant to Sections 14-2-850 through
14-2-856 of the Georgia Business Corporation Code, as amended to date (the
“State Statute”); and
WHEREAS, the Bylaws and State Statute specifically contemplate that contracts
may be entered into between the Corporation and the members of its Board of
Directors with respect to indemnification of such directors; and
WHEREAS, in accordance with the authorization provided by the State Statute and
Bylaws, the Corporation may from time to time purchase and maintain a policy of
director and officer liability insurance (“D & 0 Insurance”), covering certain
liabilities that may be incurred by its directors and officers in the
performance of their duties to the Corporation; and
WHEREAS, the terms and availability of D & 0 Insurance present questions
concerning the adequacy and reliability of the protection afforded to directors
thereby; and
WHEREAS, in order to provide to Director assurances with respect to the
protection provided against liabilities that he may incur in the performance of
his duties to the Corporation, and to thereby induce Director to serve as a
member of its Board of Directors, the Corporation, by its Board of Directors
acting pursuant to shareholder authorization, has determined and agreed to enter
into this contract with Director.
NOW, THEREFORE, in consideration of Director’s continued service as a director
from the date hereof until such service terminates as provided in the Bylaws,
the parties hereto agree as follows:
1. Maintenance of Insurance.
(a) Subject only to the provisions of Section 1(b) hereof, the Corporation
hereby agrees that, so long as Director shall continue to serve as a director of
the Corporation, and thereafter so long as Director shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Director
was a director of the Corporation (or while a director served in any other
capacities with or at the request of the Corporation), the Corporation will
purchase and maintain in effect for the benefit of Director one or more valid,
binding and enforceable policy or policies of D & 0 Insurance providing coverage
on terms and conditions that are

 



--------------------------------------------------------------------------------



 



commercially reasonable and available from time to time.
(b) The Corporation shall not be required to maintain said policy or policies of
D & 0 Insurance in effect if said insurance is not reasonably available or if,
in the reasonable business judgment of the Board of Directors, either (i) the
premium cost for such insurance is substantially disproportionate to the amount
of coverage, or (ii) the coverage provided by such insurance is so limited by
exclusions that there is insufficient benefit from such insurance.
2. Board-Authorized Indemnification. The Corporation hereby agrees to hold
harmless and indemnify Director to the full extent that the State Statute, or
any amendment thereof or other statutory provision adopted after the date
hereof, authorizes such indemnification by action of the Board of Directors
without shareholder approval. Such indemnification, and the conditions and
limitations thereon set forth in the State Statute, shall not in any respect
limit, condition or otherwise restrict the indemnification set forth in
Section 3 hereof.
3. Shareholder-Authorized Indemnification. Subject only to the exclusions set
forth in Section 4 hereof, and in addition to the indemnity specified in
Section 2 hereof (but without duplication of payments with respect to
indemnified amounts), the Corporation hereby further agrees to hold harmless and
indemnify Director against any and all expenses (including attorney’s fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Director in connection with any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Corporation), to which Director
is, was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Director is or was a director of the Corporation, or
while a director was an officer, employee or agent of the Corporation or served
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise.
4. Limitations on Shareholder-Authorized Indemnity. No indemnity pursuant to
Section 3 hereof shall be paid by the Corporation:
(a) With respect to any proceeding in which Director is adjudged, by final
judgment not subject to further appeal, liable to the Corporation or is
subjected to injunctive relief in favor of the Corporation:
(i) for any appropriation, in violation of his duties, of any business
opportunity of the Corporation;
(ii) for acts or omissions which involve intentional misconduct, fraud or a
knowing violation of law;
(iii) for the types of liabilities set forth in Section 14-2-832 of the Georgia
Business Corporation Code; or
(iv) for any transaction from which Director received an improper personal

 



--------------------------------------------------------------------------------



 



benefit;
(b) With respect to any suit in which final judgment is rendered against
Director for an accounting of profits, made from the purchase or sale by
Director of securities of the Corporation, pursuant to the provisions of Section
16(b) of the Securities and Exchange Act of 1934, as amended, or similar
provisions of any federal, state or local statutory law, or on account of any
payment by Director to the Corporation in respect of any claim for such an
accounting; or
(c) If a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
5. Contribution. If the indemnification provided in Sections 2 and 3 is
unavailable and may not be paid to Director for any reason other than those set
forth in paragraph (b) of Section 4, then in respect of any threatened, pending
or completed action, suit or proceeding in which the Corporation is jointly
liable with Director (or would be if joined in such action, suit or proceeding),
the Corporation shall contribute to the amount of expenses, judgments, fines and
settlements paid or payable by Director in such proportion as is appropriate to
reflect (i) the relative benefits received by the Corporation on the one hand
and Director on the other hand from the transaction from which such action, suit
or proceeding arose, and (ii) the relative fault of the Corporation on the one
hand and of Director on the other in connection with the events which resulted
in such expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations. The relative fault of the Corporation on the
one hand and of the Director on the other shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines or settlement amounts. The Corporation agrees
that it would not be just and equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation or any other method of
allocation that does not take account of the foregoing equitable considerations.
6. Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period Director is a
director of the Corporation, and shall continue thereafter for so long as
Director shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Director was a director of the Corporation or, while
a director, served in any other capacity referred to herein.
7. Notification and Defense of Claim. Promptly after receipt by Director of
notice of the commencement of any action, suit or proceeding, Director will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement (other than under Section 2 hereof), notify the Corporation of the
commencement thereof, but the omission so to notify the Corporation will not
relieve it from any liability which it may have to Director otherwise than under
this Agreement. With respect to any such action, suit or proceeding as to which
Director so notifies the Corporation:
(a) The Corporation will be entitled to participate therein at its own expense;
and
(b) Subject to Section 8 hereof, and if Director shall have provided his written

 



--------------------------------------------------------------------------------



 



affirmation of his good faith belief that his conduct did not constitute
behavior of the kind described in paragraph 4(a) hereof, the Corporation may
assume the defense thereof.
     After notice from the Corporation to Director of its election so to assume
such defense, the Corporation will not be liable to Director under this
Agreement for any legal or other expenses subsequently incurred by Director in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Director shall have the right to
employ his separate counsel in such action, suit or proceeding, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Director unless
(i) the employment of counsel by Director has been authorized by the
Corporation, (ii) counsel designated by the Corporation to conduct such defense
shall not be reasonably satisfactory to Director, or (iii) the Corporation shall
not in fact have employed counsel to assume the defense of such action, in each
of which cases the fees and expenses of such counsel shall be at the expense of
the Corporation. For the purposes of clause (ii) above, Director shall be
entitled to determine that counsel designated by the Corporation is not
reasonably satisfactory if, among other reasons, Director shall have been
advised by qualified counsel that, because of actual or potential conflicts of
interest in the matter between Director, other officers or directors similarly
indemnified by the Corporation, and/or the Corporation, representation of
Director by counsel designated by the Corporation is likely to materially and
adversely affect Director’s interest or would not be permissible under
applicable canons of legal ethics.
     The Corporation shall not be liable to indemnify Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any penalty or limitation on Director
without Director’s written consent. Neither the Corporation nor Director will
unreasonably withhold their consent to any proposed settlement.
8. Advancement and Repayment of Expenses. Upon request thereof accompanied by
reasonably itemized evidence of expenses incurred, and by Director’s written
affirmation of his good faith belief that his conduct met the standard
applicable to Board-authorized indemnification pursuant to Section 2 hereof, or
did not constitute behavior of the kind described in paragraph 4(a) hereof, the
Corporation shall advance to Director the reasonable expenses (including
attorneys’ fees and costs of investigation) incurred by him in defending any
civil or criminal suit, action or proceeding as to which Director is entitled
(assuming an applicable standard of conduct is met) to indemnification pursuant
to this Agreement. Director agrees to reimburse the Corporation for all
reasonable expenses paid by the Corporation, whether pursuant to this Section or
Section 7 hereof, in defending any action, suit or proceeding against Director
in the event and to the extent that it shall ultimately be determined that
Director is not entitled to be indemnified by the Corporation for such expenses
under either Section 2 or Section 3 of this Agreement.
9. Enforcement.
(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Director to serve as a director of the Corporation, and acknowledges that
Director will in the future be relying upon this Agreement in continuing to
serve in such capacity.

 



--------------------------------------------------------------------------------



 



(b) In the event Director is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Director for all of Director’s reasonable fees and
expenses in bringing and pursuing such action.
10. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable in whole or in part for any
reason, such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.
11. Governing Law; Successors; Amendment and Termination
(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Georgia.
(b) This Agreement shall be binding upon Director and the Corporation, its
successors and assigns, and shall inure to the benefit of Director, his heirs,
personal representatives and assigns and to the benefit of the Corporation, its
successors and assigns.
(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.
(d) This Agreement supersedes any prior agreement between Director and the
Corporation, or any predecessor of the Corporation, regarding the subject matter
hereof.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                EMS TECHNOLOGIES, INC.
        By:       Director      Chairman of the Board                          
               Chief Executive Officer               

 